Citation Nr: 1450235	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the Board at an August 2014 videoconference.  A transcript of that hearing is associated with the record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran is service connected for one disability: posttraumatic stress disorder (PTSD) with secondary depression evaluated as 70 percent disabling.

2.  While the minimum threshold requirements for a TDIU on a schedular basis have been met, the Veteran's service-connected disability alone does not preclude him from obtaining and maintaining all forms of substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled the duty to notify in a March 2010 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records and the Veteran's statements.

The Veteran has also been afforded adequate examinations.  VA provided the Veteran with VA PTSD examinations in March 2010, May 2010 and April 2011.  As discussed below, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to a TDIU.

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2014 Board hearing, the hearing officer complied with these requirements.  Importantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

TDIU

Total disability is considered to exist when there is present any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non-service connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Currently, the Veteran is service-connected for one disability: PTSD evaluated as 70 percent disabling.  Therefore, as he has one service-connected disability that is rated at 60 percent or more, he meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

However, despite having a disability rating of 70 percent, the evidence does not establish that the Veteran's service-connected disabilities preclude him from obtaining substantially gainful employment.

In the Veteran's claim and subsequent statements he has alleged that his PTSD prevents him from maintaining gainful employment.  He reported that he has had a problem with employment since 1992 and he has submitted records documenting a lack of employment or "poor" employment for many years.  He also reported that he has been struggling with day-to-day activities ever since returning from Vietnam.

According to the Veteran's application for a TDIU, he completed 4 years of college.  In a separate statement he noted that he graduated with a bachelor's degree in agriculture.  He reported that he worked mowing lawns from the 1980s to 1991.  He has specifically reported that based on the definition of the Census Bureau, during that time he "did not get above marginal employment."  After mowing lawns he worked a summer job with the Forest Service in 1992 and a partial season in 1993.  He reported that he was told "not to reapply . . . because of an attitude problem."  He noted that he "dropped out" of "the whole work scene" in 1995 because he was "depressed and frustrated."  

At a March 2010 VA examination, the Veteran reported anger and irritability while working because he would have only seasonal jobs, but "he was able to talk to himself about how long he would be working and to hang in there and keep his anger to himself."  He reported that he did not get into fights at work.

At a May 2010 VA examination, the Veteran reported that he had only held minimum-wage jobs since serving in Vietnam.  He reported that he was never fired for incompetency, but that he was never able to obtain above minimum-wage employment.  He stated that he was fired once because "he could not put up with the incompetence that he saw at work."  He reported that he had problems with bosses and "called them out on the problems that he saw."  

The Veteran reported that "he is able to work and the problem is not that he is not able to work; the problem is that he is unable to meet his potential based on his schooling."  He reported that he had always wanted to be a teacher but that he "could not make himself go through the teaching program because of his excessive frustration."  He reported that "he is dependable, he is on time, and as long as he is working by himself and keeps in mind that the customer is always right, he is able to continue to work and obtain money for the work."  When explaining why he filed a claim for a TDIU, the examiner noted:

He did not think that it was fair that he had this ability or potential to land a much higher-paying job prior to his military experience and then when he comes back from his military experience, he is unable to deal with authority issues at work and so he does not get rehired for jobs that were temporary and then have to move on to working by himself doing minimum wage jobs such as mowing lawns.

At an April 2011 VA examination, the examiner determined that the Veteran had "occupational and social impairment with reduced reliability and productivity."  The examiner reported that the Veteran "appears to have the cognitive skills to work" however he was "not motivated to earn an income."  The examiner noted that the Veteran's primary factor in difficulties with employment was this "lack of drive for an income."  The examiner noted that the Veteran had chosen to live off of small sums of money for years "in order to avoid people."  The examiner opined that the Veteran "would be able to work in a loosely supervised setting if there is minimal interaction with the public" but that he would likely "choose not to work since he is able to manage his lifestyle in an acceptable manner on his current VA service-connection (according to him)."  

The Veteran's own statements provide highly probative evidence against his claim.  The Veteran has specifically reported that he is able to work, but that he chooses not to work in order to avoid people, and in part since he is able to manage his lifestyle in an acceptable manner on his current VA compensation.

When weighing the evidence in its totality, the Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran's own statements in his VA examinations, as well as the April 2011 VA examiner's opinion, specifically describe how the Veteran's service-connected disability, while significant, does not prevent him from maintaining employment that is substantially gainful.  

In reviewing this case, the Board would point out that there is a difference between being unable to work and simply not working.  VA regulations do not allow for a TDIU in a situation where the Veteran is able to maintain gainful employment, just not employment of his choosing, or a position that makes more than minimum wage.

The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Entitlement to a TDIU is thus not established under 38 C.F.R. § 4.16(a).  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


